Name: Commission Regulation (EC) NoÃ 1735/2005 of 21 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 22.10.2005 EN Official Journal of the European Union L 279/3 COMMISSION REGULATION (EC) No 1735/2005 of 21 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 22 October 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 October 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 21 October 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 49,2 096 30,0 204 43,1 624 421,2 999 135,9 0707 00 05 052 79,1 999 79,1 0709 90 70 052 94,0 999 94,0 0805 50 10 052 75,8 388 68,6 524 55,3 528 61,3 999 65,3 0806 10 10 052 94,5 400 200,0 508 241,7 624 178,2 999 178,6 0808 10 80 052 77,3 388 76,8 400 99,7 404 84,6 512 47,0 528 45,5 720 75,5 800 163,4 804 70,3 999 82,2 0808 20 50 052 90,4 388 57,1 720 65,1 999 70,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.